DETAILED ACTION
This office action is in response to the application filed on 3/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giombanco et al. (US20180191256, hereinafter Giombanco).

    PNG
    media_image1.png
    541
    717
    media_image1.png
    Greyscale

	Regarding Claim 1, Giombanco discloses a switching control circuit (fig. 1-4, and annotated fig. 3, hereinafter fig. 3’) for controlling an LLC converter that includes a first switching device (S1), a first free-wheeling diode (D1) connected in antiparallel with the first switching device, a second switching device (S2) connected in series with the first switching device and the first free- wheeling diode, and a second free-wheeling diode (D2) connected in antiparallel with the second switching device, the switching control circuit being configured to control switching of the first and second switching devices (via 304, 106), the switching control circuit comprising: a determination circuit (304) configured to determine whether an operation mode of the LLC converter is a first mode (normal mode) or a second mode (burst mode) based on a resonant current of the LLC converter (via 308); and a drive signal output circuit (106) configured to output first and second drive signals for respectively switching the first switching device and the second switching device based on the determined operation mode (¶12 and 26), to thereby prevent a shoot-through current from flowing through the first switching device or the second switching device (¶18).
	Regarding Claim 2, Giombanco (fig. 1-4) the determination circuit determines the operation mode based on the resonant current at a first timing in a time period during which the first switching device is on (S1 ON before 416).
	Regarding Claim 3, Giombanco (fig. 1-4) the determination circuit determines the operation mode based further on the resonant current at a second timing in a time period during which the second switching device is on (S2 ON after 416).
	Regarding Claim 6, Giombanco (fig. 1-4) a timing signal output circuit (312) configured to output, to the determination circuit, a first timing signal indicating the first timing and a second timing signal indicating the second timing (¶26, 312 output before and after time 416).
	Regarding Claim 8, Giombanco (fig. 1-4) wherein in a case where the LLC converter operates in the first mode (normal), the drive signal output circuit turns off one of the first switching device and the second switching device, and thereafter turns on the other of the first switching device and the second switching device when a magnitude of the resonant current becomes smaller than a first predetermined value (S1/S2 ON below 406), and in a case where the LLC converter operates in the second mode, the drive signal output circuit turns off one of the first and second switching devices that is on, when the magnitude of the resonant current becomes smaller than a second predetermined value (S1/S2 OFF below 408, ¶26).
	Regarding Claim 9, Giombanco (fig. 1-4) wherein in a case where the LLC converter operates in the first mode (normal), the drive signal output circuit turns off the second switching device (@2 OFF before 416), and thereafter turns on the first switching device when a current value of the resonant current becomes smaller than a third predetermined value (S1 ON below 406), and in a case where the LLC converter operates in the second mode (burst), the drive signal output circuit turns off the second switching device when the current value of the resonant current becomes greater than a fourth predetermined value (S2 OFF above 408)).
	Regarding Claim 10, Giombanco an LLC converter (fig. 1-4, 3’), comprising: a first switching device (S1); a first free-wheeling diode (D1) connected in antiparallel with the first switching device; a second switching device (S2); a second free-wheeling diode (D2) connected in antiparallel with the second switching device; a determination circuit (304) configured to determine whether an operation mode of the LLC converter is a first mode (normal) or a second mode (burst mode) based on a resonant current of the LLC converter (via 308); and a drive signal output circuit (106 ) configured to output first and second drive signals for respectively switching the first switching device and the second switching device based on the determined operation mode(¶12 and 26), to thereby prevent a shoot-through current from flowing through the first switching device and the second switching device (¶18).
	
Allowable Subject Matter
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to disclose: “...the first timing is a timing at or after a center of the time period during which the first switching device is on, and the second timing is a timing at or after a center of the time period during which the second switching device is on..” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 7, the prior art fails to disclose: “...the LLC converter includes a resonant circuit in which the resonant current flows, the resonant circuit being connected in parallel with the second switching device, the resonant circuit including an inductor and a capacitive element that are connected in series; the first switching device is on a power supply side of the LLC converter, and the second switching device is on a ground side of the LLC converter; the resonant current flows from a node between the first switching device and the second switching device to the resonant circuit, or flows from the resonant circuit to the node, the resonant current having a direction that is positive from the node to the resonant circuit, and is negative from the resonant circuit to the node; and the determination circuit includes a first detection circuit configured to detect the direction of the resonant current, and a mode determination circuit configured to determine that the operation mode is the first mode when the direction is negative at the first timing, and is the second mode when the direction is positive at the first timing, and the operation mode is the first mode when the direction is positive at the second timing, and is the second mode when the direction is negative at the second timing.” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10715047, Chiu; Huan-Chih discloses a Resonant power conversion device
US 20170110974, Chen; Jian discloses a switching power supply apparatus.
US 20170155333, Chen J discloses a switching power supply apparatus, has control circuit including standby signal generation circuit for generating standby signal for performing switching of normal mode or standby mode according to operating frequency and load signal.
US 20180054134, Moon; Sangcheol et al. discloses a burst mode control in resonant converters.
US 20190393769, WEI; Tao et al. discloses a resonant converter and control method.
US 9929661, Chen; Jian discloses a Switching power supply apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838